Citation Nr: 0708881	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  03-18 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  For the reasons 
detailed below, additional development is required to comply 
with these duties.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In the instant case, the Board notes that the evidence 
includes various medical records which diagnose the veteran 
with PTSD based upon what he contends occurred while on 
active duty in the Republic of Vietnam, to include treatment 
records beginning in 1998.  He provided details regarding his 
purported in-service stressors, in part, by a statement dated 
in November 2002.  Among other things, he reported serving as 
a bodyguard for a chaplain and visiting generals, 
occasionally joining in an artillery gun battery when firing 
on the enemy, being harassed by the Viet Cong or their 
children in the evening hours, performing guard duty, and 
receiving incoming fire and illumination mortars.

Initially, the Board observes that the evidence on file does 
not appear to contain any official record which confirms the 
veteran's account of his purported stressors.  Granted, his 
service records, including his DD Form 214, confirm he did 
have active service in the Republic of Vietnam, and that his 
military occupational specialty (MOS) was that of a field 
artillery batteryman with a related civilian occupation of 
"ordnanceman (govser)".  These records also note that he 
participated in direct support of U.S. military operations of 
the Republic of Vietnam from September 1964 to January 1965, 
and that he participated in landings and operations ashore in 
direct support of the Republic of Vietnam from April 1965 to 
June 1965.  Nevertheless, neither his service medical nor 
personnel records provide confirmation of his purported 
stressors.  Moreover, he did not receive any awards or 
citations denoting having engaged in combat.  

Despite the foregoing, the Board notes that no attempt 
appears to have been made to verify the veteran's account of 
his purported in-service stressors through the United States 
Armed Services Center for Unit Records Research (CURR) (now 
known as the U.S. Army and Joints Services Records Research 
Center).  Based upon the information contained in the 
veteran's service records regarding his active service in the 
Republic of Vietnam, the Board is of the opinion that such an 
attempt should be made in order to comply with the duty to 
assist.

The Board also notes that no examination appears to have been 
accorded to the veteran to address whether he has an acquired 
psychiatric disorder based upon the confirmed events of his 
active service despite multiple requests on his behalf that 
one be conducted.  The Board concludes that such an 
examination is necessary in the instant case.  See 38 C.F.R. 
§ 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

In addition to the foregoing, the Board observes that it 
appears that there may be relevant medical evidence regarding 
the veteran's PTSD that is not on file.  For example, there 
is a January 2006 statement from a private counselor who 
noted she had begun treating the veteran for his PTSD in 
December 2005, and that he was still in treatment.  No 
treatment records from this private facility appears to be on 
file.  Moreover, no VA outpatient records indicating 
treatment for PTSD appear to be on file since October 2002.  
The Board is of the opinion that an attempt should be made to 
obtain any such records.

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.  In particular, on remand the 
veteran should be provided with proper notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
of the potential disability rating(s) and effective date(s) 
if service connection is awarded, and also includes an 
explanation as to the type of evidence or other information 
on which these determinations will be based.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, inasmuch as it has been determined that a remand is 
already required, the RO should request that the veteran 
provide more specific details regarding his purported 
stressors.

For these reasons, the case is REMANDED for the following:

1.  Please provide the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish potential disability rating(s) 
and effective date(s) should service 
connection be established, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his PTSD 
since October 2002.  After securing any 
necessary release, the RO should obtain 
those records not on file.  

3.  The RO should also request additional 
information from the veteran regarding 
his purported in-service stressor(s), to 
include specific dates and places where 
these events occurred.

4.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors, the 
RO should attempt to verify these 
stressors through official channels, to 
include a request to CURR.

The RO should make sure it receives a 
response from any official source it 
contacts regarding the veteran's 
purported stressor(s) before 
readjudicating his claim.

5.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any 
psychiatric disability found to be 
present, to include PTSD, if diagnosed.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination; the examiner should 
indicate that pertinent documents in the 
claims folder were reviewed in 
conjunction with the examination.

For any acquired psychiatric disorder 
found to be present, the examiner should 
indicate whether it is at least as likely 
as not (50 percent or greater likelihood) 
that the disability is related to the 
confirmed events of the veteran's 
military service.  Further, the examiner 
must set forth the complete rationale 
underlying any conclusions or opinions 
expressed, in a legible report.

If the examiner cannot provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

6.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal remains denied, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case, which addresses all of 
the evidence obtained since the June 2003 Statement of the 
Case, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

